Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                         Main Document    Page 1 of 48


 1   David A. Tilem (Bar No. 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 N. Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
        Fax: 818-507-6800
 4   Email: DavidTilem@TilemLaw.com
 5   Attorneys for Debtor and Debtor-
          in-Possession
 6
     Alan G. Tippie (CA State Bar No. 89587)
 7      atippie@sulmeyerlaw.com
     Mark S. Horoupian (CA Bar No. 175373)
 8      mhoroupian@sulmeyerlaw.com
     Steven F. Werth (CA State Bar No. 205434)
 9      swerth@sulmeyerlaw.com
     SulmeyerKupetz
10   A Professional Corporation
     333 South Grand Avenue, Suite 3400
11   Los Angeles, California 90071
     Telephone: 213.626.2311
12   Facsimile: 213.629.4520
13   Attorneys for Dean G. Rallis Jr., Agent
14
15                                             UNITED STATES BANKRUPTCY COURT
16                                             CENTRAL DISTRICT OF CALIFORNIA
17                                                  LOS ANGELES DIVISION
18
19
20
     In re:                           )                          Case No. 2:18-bk-12429-NB
21                                    )
                                      )                          Chapter 11
22                                    )
                                      )                          MOTION FOR ORDER APPROVING
23                                    )                          COMPROMISE OF CONTROVERSY (FRBP
                                      )                          RULE 9019); POINTS AND
24   DANA HOLLISTER,                  )                          AUTHORITIES AND DECLARATION OF
                                      )                          DANA HOLLISTER
25                                    )
                                      )                          Hearing
26                                    )                          Date: TO BE SET BY COURT
                                      )                          Time:
27                                    )                          Place: Courtroom 1545
               Debtor.                )                                255 E. Temple St.
28   ________________________________ )                                Los Angeles, CA 90012


     03039.01\F\20190621-9019MtnReWatson.wpd                 1
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26    Desc
                                         Main Document    Page 2 of 48


 1   TO THE HONORABLE NEIL R. BASON, UNITED STATES BANKRUPTCY JUDGE, THE
 2   OFFICE OF THE UNITED STATES TRUSTEE AND OTHER INTERESTED PARTIES:
 3              DANA HOLLISTER, Debtor and Debtor-in-Possession (“Debtor”) and
 4   DEAN G. RALLIS, JR., as Debtor’s Agent (“Agent”, together with
 5   Debtor, “Movants”), hereby move for an Order under Rule 9019 of the
 6   Federal Rules of Bankruptcy Procedure (“FRBP”) authorizing Debtor
 7   to enter into a settlement (the “Settlement”) with Dartplace,
 8   Limited, a company formed in the United Kingdom (“Dartplace”), and
 9   approving the terms and conditions of the proposed settlement.
10              This motion is made on short notice.                    Movants having filed a
11   separate Application asking for a hearing on this motion for July
12   2, 2019 at 2:00 p.m.                      This is the same date and time at which the
13   Court will consider Movants’ previously calendared motion (Dkt.
14   #860) seeking approval for a transaction involving Debtor’s
15   leasehold interest in real property located at 1629 Griffith Park
16   Blvd., Los Angeles (the “Sale and Assignment Motion”).                                The two
17   transactions are related, as set forth below, because the
18   Settlement resolves a potential objection to the Sale and
19   Assignment Motion by Dartplace.
20   / / /
21   / / /
22   / / /
23   / / /
24   / / /
25   / / /
26   / / /
27   / / /
28   / / /


     03039.01\F\20190621-9019MtnReWatson.wpd                 2
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 3 of 48
Case 2:18-bk-12429-NB          Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                Main Document    Page 4 of 48


 1                                        TABLE OF CONTENTS
 2   I.        JURISDICTION.. . . . . . . . . . . . . . . . . . . . . . . . 4
 3   II.       LEGAL BASIS FOR MOTION                                                     4
 4   III. INTRODUCTION.. . . . . . . . . . . . . . . . . . . . . . . . 4
 5             A.         BACKGROUND FACTS. . . . . . . . . . . . . . . . . . . . 4
 6             B.         THE AGREEMENT.. . . . . . . . . . . . . . . . . . . . . 7
 7   IV.       ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . 8
 8             A. The Agreement Should Be Approved. . . . . . . . . . . . . 8
 9                        1.   The Probability of Success is Uncertain. . . . . . 9
10                        2.   Impediments to Collection. . . . . . . . . . . . . 9
11                        3.   Litigation Would be Expensive and Inconvenient.. . 9
12                        4.   It is in the Best Interests of Creditors to Settle
                               this Case. . . . . . . . . . . . . . . . . . . .   10
13
     V.        CONCLUSION.. . . . . . . . . . . . . . . . . . . . . . . .                10
14
     DECLARATION OF DANA HOLLISTER.. . . . . . . . . . . . . . . . .                     12
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     03039.01\F\TOC&TOA.wpd                         i
Case 2:18-bk-12429-NB         Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                               Main Document    Page 5 of 48


 1                                     TABLE OF AUTHORITIES
 2   Cases                                                                              Pages
 3   In re A&C Properties,
     784 F.2d 1377, 1381 (9th Cir. 1986).. . . . . . . . . . . . . . . 8
 4
     In re General Store of Beverly Hills,
 5   11 B. R. 539 (9th Cir. BAP 1981). . . . . . . . . . . . . . . . . 8
 6
 7   Statutes                                                                           Pages
 8   28 U.S.C. §157. . . . . . . . . . . . . . . . . . . . . . . . . . 4
 9   28 U.S.C. §157(b)(2). . . . . . . . . . . . . . . . . . . . . . . 4
10   28 U.S.C. §1334.. . . . . . . . . . . . . . . . . . . . . . . . . 4
11   28 U.S.C. §1408.. . . . . . . . . . . . . . . . . . . . . . . . . 4
12   28 U.S.C. §1409.. . . . . . . . . . . . . . . . . . . . . . . . . 4
13
14   Rules                                                                              Pages
15   FRBP 9019.. . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
16
17
18
19
20
21
22
23
24
25
26
27
28


     03039.01\F\TOC&TOA.wpd                       ii
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                         Main Document    Page 6 of 48


 1                                      MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                          I.
 3                                                    JURISDICTION
 4              The Court has jurisdiction over this matter pursuant to 28
 5   U.S.C. §§1334 and 157.                      This is a core proceeding under 28 U.S.C.
 6   §157(b)(2).                  Venue is proper pursuant to 28 U.S.C. §§1408, 1409.
 7                                                         II.
 8                                              LEGAL BASIS FOR MOTION
 9              This motion seeks relief under FRBP 9019.                     The Court is asked
10   to approve the terms of a proposed settlement (the “Settlement”)
11   with Dartplace and to authorize Debtor to enter into the
12   Settlement.                  Movants submit that the proposed settlement is
13   appropriate and in the best interests of the Estate.                            The
14   Settlement is memorialized by a written settlement agreement, a
15   copy of which is attached to Debtor’s Declaration as Exhibit 1.
16                                                         III.
17                                                    INTRODUCTION
18   A.         BACKGROUND FACTS
19              1.         On March 1, 2011, an entity known as Presbytery of the
20   Pacific (“LL”) entered into a lease (the “Lease”) with an entity
21   known as 1629 Griffith, LLC (“1629 LLC”) for certain real property
22   located at 1629 Griffith Park Blvd., Los Angeles and 1604
23   Edgecliffe Drive, Los Angeles (the “Property”).
24              2.         The Lease was amended from time to time, most recently on
25   May 14, 2017 when LL and 1629 LLC entered into an Amended and
26   Restated Lease (the “Amended Lease”).
27              3.         Debtor is now, and at all times relevant was, the sole
28   Member of 1629 LLC.


     03039.01\F\20190621-9019MtnReWatson.wpd                 4
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26    Desc
                                         Main Document    Page 7 of 48


 1              4.         The rights of 1629 LLC under the Amended Lease were
 2   assigned to Debtor between the dates of March 2, 2018 and March 14,
 3   2018 pursuant to an instrument entitled “Assignment and Assumption
 4   of Lease” (“Lease Assignment”), a true and correct copy of which is
 5   attached as Exhibit 2.                      This is significant because Debtor filed
 6   her Chapter 11 petition on March 6, 2018 (the “Petition Date”).                                   As
 7   set forth in Debtor’s Declaration submitted herewith, she does
 8   recall being asked to execute the Lease Assignment prior to the
 9   Petition Date.                     She also recalls receiving, for purposes of
10   execution, a copy of the Lease Assignment prior to the Petition
11   Date.          While she believes that it was signed prior to the Petition
12   Date, she cannot recall or state with certainty whether, in the
13   rush of preparing her bankruptcy petition and the related
14   documents, this is the case.                        The executed copy of the Lease
15   Assignment is dated “as of the 2nd day of March, 2018".                               To make
16   matters even more confusing, there was a scrivener’s error which
17   resulted in Debtor having also previously signed another copy of
18   the Lease Assignment dated “as of the 2nd day of June, 2016".                                 A
19   true and correct copy of this document is attached as Exhibit 3.
20              5.         At various times between June 1, 2015 and May 17, 2017,
21   1629 LLC borrowed $800,000 from Dartplace pursuant to several
22   iterations of a written promissory note.                          The promissory note was
23   amended as additional funds were advanced by Dartplace.                               The
24   original loan amount was $500,000.                          A true and correct copy of the
25   original promissory note is attached as Exhibit 4.                            The final loan
26   amount was $800,000.                      A true and correct copy of the most recent
27   version, entitled “Second Amended and Restated Promissory Note”
28   dated May 15, 2017 (the “Note”), is attached as Exhibit 5.                               The


     03039.01\F\20190621-9019MtnReWatson.wpd                 5
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                         Main Document    Page 8 of 48


 1   recitals in the Note accurately reflect the history of the loan.
 2              6.         On February 7, 2018, a UCC Financing Statement in favor
 3   of Dartplace Limited was recorded with the California Secretary of
 4   State as document number 18-7632522309.                          The collateral is
 5   described as:
 6              “All of debtors interest in the lease 1629 Griffith Park
 7              Bl. & 1604 Edgecliffe Drive, Los Angeles, CA and all
 8              permits, licenses, applications and other rights pertain
 9              to the use such property” [Sic]
10   A true and correct copy of the Financing Statement is attached as
11   Exhibit 6.
12              7.         Dartplace contends either that it held (and still holds)
13   a perfected security interest in the leasehold interest in the
14   Property or, alternatively, that the assignment of the Lease was an
15   avoidable transfer under applicable California law which entitles
16   Dartplace to avoid the Lease Assignment and impose a constructive
17   trust on the leasehold interest.                        Dartplace further contends that,
18   together with interest and attorney fees, it is now owed
19   approximately $970,000.
20              8.         For their part, Movants contend that the documents do not
21   establish that Dartplace had a lien on the leasehold and further
22   that, at best, an avoidable transfer would entitle Dartplace to a
23   general unsecured claim against the Estate - no different than the
24   claim it otherwise has pursuant to Debtor’s personal guaranty.
25   Accordingly, Movants contend that Dartplace has a general unsecured
26   claim in the amount of $833,000 (as scheduled).
27              9.         The positions of Dartplace and Movants are further
28   complicated by the uncertainty of precisely when the Lease


     03039.01\F\20190621-9019MtnReWatson.wpd                 6
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                         Main Document    Page 9 of 48


 1   Assignment was signed.
 2              10.        The dispute between Dartplace and Movants is particularly
 3   acute because the Estate’s leasehold interest in the Property is
 4   the subject of the Sale and Assignment Motion (“Dkt. 860").
 5              11.        As recited in the Sale and Assignment Motion, that
 6   transaction, if consummated, would generate gross selling proceeds
 7   in excess of $4 million.
 8              12.        The Court may further recall that, pursuant to the Term
 9   Sheet (Dkt. #547) which was approved in an Order entered August 7,
10   2018 (Dkt. #557), the Estate’s leasehold interest in the Property
11   is an “Agent Asset”.                      Further, the Term Sheet and the Court’s Order
12   of August 7, 2018 require that payments which total $2 million are
13   due to be paid with $1 million to establish a reserve for unsecured
14   creditors and $1 million to be paid to the “Judgment Creditors” on
15   or before July 25, 2019.
16   B.         THE AGREEMENT
17              13.        Following negotiations, Dartplace and Movants, by and
18   through their respective counsel, have reached an agreement
19   regarding the treatment and payment of the Dartplace claim.                              The
20   settlement is memorialized in the form of a written and fully
21   executed settlement agreement, a copy of which is attached to
22   Debtor’s Declaration submitted herewith.
23              14.        Subject to the terms of the agreement itself, the key
24   terms are summarized as follows:
25                         a.         Dartplace will reduce its claim from $970,000 to
26              $775,000;
27                         b.         The Dartplace claim will be paid in full from
28              proceeds of sale of the leasehold interest in the Property.


     03039.01\F\20190621-9019MtnReWatson.wpd                 7
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                         Main Document    Page 10 of 48


 1                         c.         The settlement agreement includes mutual general
 2              releases.
 3              15.        While all parties have retained their rights, the
 4   proposed settlement has received preliminary support from both the
 5   Committee of Unsecured Creditors and the Judgment Creditors.
 6                                                         IV.
 7                                                      ARGUMENT
 8   A. The Agreement Should Be Approved
 9                The focus of inquiry in reviewing and approving a compromise
10   is whether the settlement is reasonable under the particular
11   circumstances of the case.                       See, In re General Store of Beverly
12   Hills, 11 B. R. 539 (9th Cir. BAP 1981).                         Among the factors to be
13   considered in determining whether a Settlement is fair, equitable
14   and reasonable are the following:
15                         (a)        the probability of success in the litigation;
16                         (b)        any impediments to collection;
17                         (c)        the complexity, expense, inconvenience and delay of
18              litigation; and,
19                         (d)        the interest of creditors with deference to their
20   reasonable opinions.
21   See, In re A&C Properties, 784 F.2d 1377, 1381 (9th Cir. 1986).
22   From an analysis of the foregoing factors, the Court should
23   conclude that the proposed settlement is fair, equitable and
24   reasonable.
25              By this settlement, Dartplace and the Estate effectively and
26   efficiently resolve all issues concerning the Dartplace claim
27   without the need for any further proceedings either by way of
28   contested matter or adversary proceeding.


     03039.01\F\20190621-9019MtnReWatson.wpd                 8
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                         Main Document    Page 11 of 48


 1              1. The Probability of Success is Uncertain.
 2              But for the Settlement, Movants and Dartplace (the “Parties”)
 3   would need to resolve a number of issues including the key factual
 4   question of when the Lease Assignment was signed.                            Other issues
 5   concern the relevance of Debtor’s intent to execute the Lease
 6   Assignment prior to the Petition Date, the timing and relevance of
 7   the scrivener’s error, whether Dartplace had a perfected lien and,
 8   if not, the impact of an avoidable transfer action against the
 9   Estate.
10              Given all of these open issues, it is fair to say that neither
11   Movants nor Dartplace could be certain of its prospects in
12   litigation.
13              2. Impediments to Collection.
14              With a proposed sale of the leasehold interest in the Property
15   pending for an amount sufficient to satisfy Debtor’s short-term
16   obligations under the Term Sheet AND pay the proposed settlement
17   amount to Dartplace, there are no impediments and this factor is
18   not relevant.
19              3. Litigation Would be Expensive and Inconvenient.
20              As noted above, the Parties need to resolve factual issues as
21   well as a few novel legal issues.                           The proposed settlement
22   eliminates the need for such litigation expense.
23              Further, the time needed to resolve the litigation would be
24   most “inconvenient” in light of the deadlines imposed on Debtor
25   under the Term Sheet.
26              Depending on the outcome, the Estate might be liable for not
27   only the full loan amount of $970,000, but also additional interest
28   and what would become hundreds of thousands of dollars in legal


     03039.01\F\20190621-9019MtnReWatson.wpd                 9
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                         Main Document    Page 12 of 48


 1   fees incurred by the Estate and, in the worst case, those also
 2   incurred by Dartplace as provided under the Note.
 3              4. It is in the Best Interests of Creditors to Settle this
 4   Case.
 5              Given the nature and facts of this case, the proposed
 6   settlement is clearly in the best interests of creditors.                              Debtor
 7   does not dispute the amount of the Dartplace claim - hence there
 8   would be no objection to the scheduled claim of $833,000.
 9              Further, Debtor believes that, if she is permitted to
10   reorganize, the estate is solvent and she anticipates that
11   creditors will be paid in full.                        Thus the question becomes whether
12   to pay $775,000 now, or $833,000 plus interest and possible
13   attorney fees later.
14              In her judgment and in the judgment of the Agent, the
15   Settlement is in the best interests of creditors because it cuts
16   off further litigation expense, eliminates an objection to a
17   critical transaction and, not insignificantly, save the Estate
18   approximately $200,000.                       Debtor’s assessment is supported by at
19   least a preliminary indication from the Creditors Committee and the
20   Judgment Creditors, each of whom has been briefed on the nature of
21   the dispute and the proposed settlement, that they do not oppose
22   the proposed Settlement.
23                                                          V.
24                                                     CONCLUSION
25              After considering all relevant factors, the Movants believe
26   that the proposed settlement is fair, reasonable and in the best
27   interests of the estate and all other interested parties.                              Movants
28   respectfully request that this motion be granted.


     03039.01\F\20190621-9019MtnReWatson.wpd                10
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 13 of 48
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                         Main Document    Page 14 of 48


 1                                             DECLARATION OF DANA HOLLISTER
 2   I, Dana Hollister, declare as follows:
 3              1.         This statement is based on my personal knowledge. If
 4   asked to do so, I could and would testify to the following
 5   statements.
 6              2.         I am the debtor and debtor-in-possession in this case.
 7              3.         This case was filed on March 6, 2018 (the “Petition
 8   Date”).
 9              4.         On March 1, 2011, an entity known as Presbytery of the
10   Pacific (“LL”) entered into a lease (the “Lease”) with an entity
11   known as 1629 Griffith, LLC (“1629 LLC”) for certain real property
12   located at 1629 Griffith Park Blvd., Los Angeles and 1604
13   Edgecliffe Drive, Los Angeles (the “Property”).
14              5.         The Lease was amended from time to time, most recently on
15   May 14, 2017 when LL and 1629 LLC entered into an Amended and
16   Restated Lease (the “Amended Lease”).
17              6.         I am now, and at all times relevant have been, the sole
18   Member of 1629 LLC.
19              7.         The rights of 1629 LLC under the Amended Lease were
20   assigned to me between the dates of March 2, 2018 and March 14,
21   2018 pursuant to an instrument entitled “Assignment and Assumption
22   of Lease” (“Lease Assignment”).                        A true and correct copy of this
23   document is attached as Exhibit 2.
24              8.         The precise date of the Lease Assignment is significant
25   because of the March 6, 2018 Petition Date.
26              9.         I recall being asked to execute the Lease Assignment
27   prior to the Petition Date.                        I also recall receiving, for purposes
28   of execution, a copy of the Lease Assignment prior to the Petition


     03039.01\F\20190621-9019MtnReWatson.wpd                12
Case 2:18-bk-12429-NB                   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                                         Main Document    Page 15 of 48


 1   Date.
 2              10.        While I believe that it was signed prior to the Petition
 3   Date, I cannot recall or state with certainty whether, in the rush
 4   of preparing her bankruptcy petition and the related documents,
 5   this is the case.
 6              11.        The executed copy of the Lease Assignment is dated “as of
 7   the 2nd day of March, 2018" but to make matters even more confusing,
 8   there was a scrivener’s error which resulted in my having also
 9   previously signed another copy of the Lease Assignment dated “as of
10   the 2nd day of June, 2016".                      A true and correct copy of this
11   document is attached as Exhibit 3.
12              12.        At various times between June 1, 2015 and May 17, 2017,
13   1629 LLC borrowed and received $800,000 from Dartplace pursuant to
14   several iterations of a written promissory note.                           The promissory
15   note was amended as additional funds were advanced by Dartplace.
16   Copies of promissory notes for $500,000 and $800,000 are attached
17   as Exhibits 4 and 5.                      I believe there was yet another iteration
18   between the dates of Exhibits 4 and 5 in the amount of $750,000,
19   but I cannot find a copy.
20              13.        I personally guaranteed the most the note for $800,000.
21              14.        On February 7, 2018, a UCC Financing Statement in favor
22   of Dartplace Limited was recorded with the California Secretary of
23   State as document number 18-7632522309.                          A true and correct copy of
24   this document is attached as Exhibit 6.
25              15.        I do not dispute that the principal amount of $800,000 is
26   owed to Dartplace.
27              16.        The rights of Dartplace and the dispute which now exists
28   is particularly problematic because the Agent and I have filed a


     03039.01\F\20190621-9019MtnReWatson.wpd                13
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 16 of 48
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 17 of 48




                            “EXHIBIT 1”

                                                                           015
Case 2:18-bk-12429-NB               Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                               Desc
                                     Main Document    Page 18 of 48



                                   SETTLEMENT AGREEMENT
This Settlement Agreement (the “Agreement”) is made and entered into as of the date last
executed below, by and between: (a) Dana Hollister, on her on behalf and on behalf of her
bankruptcy estate (the “Bankruptcy Estate”) in the Bankruptcy Case, as defined below,
(“Hollister”) and Dean G. Rallis Jr., in his capacity Court-appointed agent of the Debtor for the
purposes set out in the order of the Bankruptcy Court in the Bankruptcy Case entered July 25,
2018 (Docket No. 528)(the “Agent and, together with Hollister, the “Estate Parties”), and (b)
Dartplace Limited (“Dartplace”) and Michael Watson (“Watson” and, together with Dartplace,
the “Dartplace Parties”).1

                                                    RECITALS
A.       Hollister is the debtor-in-possession in the chapter 11 case pending in the United States
         Bankruptcy Court for the Central District of California (the “Bankruptcy Court”) as Case
         No. 2:18-bk-12429-NB (the “Bankruptcy Case”). Agent is acting as the Sale Agent in
         the Bankruptcy Case, as authorized by the Bankruptcy Court.
     B. Dartplace holds a promissory note of $800,000 in principal amount (the "Note") against
        1629 Griffith, LLC (“1629 Griffith”), of which Hollister is the sole member, and asserts a
        claim against Hollister as guarantor of the Note. Dartplace asserts that the amount of its
        claim, including accrued unpaid interest and attorneys’ fees, as provided for under the
        Note, presently approximates $967,000 (the “Dartplace Claim”).
C.       The Dartplace Parties contend that the Note was to be secured by 1629 Griffith’s sole
         asset, a leasehold interest that is presently the subject of the pending Joint Motion for
         Entry of an Order: (A) Approving Sale, Assumption and Assignment of Debtor's
         Leasehold Interest and Related Rights Pursuant to 11 U.S.C. §§ 363 and 365; (B)
         Approving Successful Bid at the Auction as the Highest and Best Bid According to the
         Previously Approved Bidding Procedures; and (C) Approving Selection of Second
         Highest and Best Bid as the "Back Up Bidder" According to the Previously Approved
         Bidding Procedures, filed June 11, 2019 as Docket No. 861 (the “Leasehold Interest” and
         the “Sale Motion”). The Sale Motion, filed jointly by the Estate Parties, seeks approval
         of a proposed sale of the Leasehold Interest (the “Sale”).

D.       A dispute has arisen concerning the validity of the assignment of the Leasehold Interest
         by Hollister, on behalf of 1629 Griffith, to herself, its proposed sale in the Sale Motion,
         and its impact on the payment, nature and amount of the Dartplace Claim.

E.       The Parties desire to settle the controversy between them in order to avoid the cost,
         inconvenience, delays, and uncertainties involved in further legal proceedings, without
         any Party conceding the correctness of the position of the others.

1
     The parties to the Agreement may be referred to collectively as the “Parties” or individually as a “Party”.




MSH\ 2675138v1 DOCS_LA:322778.2
                                                                                                                   016
Case 2:18-bk-12429-NB         Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                Desc
                               Main Document    Page 19 of 48



                                         AGREEMENT
NOW, THEREFORE, the Parties agree as follows:
1.      Compromise and Payment of the Dartplace Claim from Sale Proceeds. The Dartplace
        Claim shall be paid in the amount of $775,000 (the “Payment”), in full and final
        satisfaction of all obligations under the Note, upon and subject to the closing of the Sale.
        The Estate Parties shall take all actions necessary to ensure that such payment is made
        directly from escrow, pursuant to payment instructions to be provided by Dartplace.
2.      Cooperation: The Dartplace Parties shall cooperate with escrow and upon request, shall
        execute any reasonably necessary documents to effectuate the Parties’ intent under this
        Agreement, including a UCC-3 termination statement.
3.      Mutual General Release. Effective upon and the Dartplace Parties’ receipt of the
        Payment in good funds, the Dartplace Parties, on the one hand, and the Estate Parties, on
        the other hand, unconditionally and forever do fully and finally release, acquit, and
        discharge each other, and each of their estates, affiliates, parent entities, subsidiaries,
        predecessors, successors, assigns, officers, directors, employees, shareholders, lenders,
        agents, professionals, servants, representatives, attorneys, members, beneficiaries, and
        insurers, past, present, and future (each, a “Dartplace Released Party” or “Estate Released
        Party” respectively), from any and all actions, complaints, causes of action, claims
        (whether they be unsecured, secured, priority, and/or administrative, including
        crossclaims, counterclaims, rights of set-off and recoupment), promises, obligations,
        losses, demands, damages, expenses, fees, liens, attorney’s fees or costs and any and all
        liabilities that any Dartplace Released Party has or had against any Estate Released Party,
        and that any Estate Released Party has or had against any Dartplace Released Party, of
        whatsoever nature and kind, whether known or unknown, now existing or hereafter
        arising, arising at law or in equity, relating to the subject matter of this Agreement,
        including without limitation, the Dartplace Claim, the Leasehold Interest, the Sale Motion
        or the Bankruptcy Case. For the avoidance of doubt, the Bankruptcy Estate and 1629
        Griffith are Estate Released Parties. Nothing herein shall release any obligations of any
        of the Parties under this Agreement.
4.      Waiver of Section 1542. The Parties recognize, acknowledge, and waive the provisions
        of California Civil Code Section 1542, which provides:

                   A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                   WHICH THE CREDITOR OR RELEASING PARTY DOES
                   NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                   FAVOR AT THE TIME OF EXECUTING THE RELEASE,
                   WHICH IF KNOWN BY HIM OR HER WOULD HAVE
                   MATERIALLY AFFECTED HIS OR HER SETTLEMENT
                   WITH THE DEBTOR OR RELEASING PARTY.

        In waiving the provisions of Section 1542 of the California Civil Code, each Party
        acknowledges that it may discover facts in addition to or different than those which it


                                                 2
DOCS_LA:322778.2
                                                                                               017
Case 2:18-bk-12429-NB         Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                 Desc
                               Main Document    Page 20 of 48

        now believes to be true with respect to the matters released in this Agreement, but agree
        that it has taken that possibility into account in reaching this settlement, and the releases
        given in this Agreement shall remain in effect as a full and complete release
        notwithstanding the discovery or existence of such additional or different facts, as to
        which each Party expressly assumes the risk.
5.      Bankruptcy Court Approval. This Agreement is subject to Bankruptcy Court approval.
        The Estate Parties shall take all action necessary to obtain Bankruptcy Court approval,
        including but not limited to, any additional notice or filings required by the Bankruptcy
        Code or the Bankruptcy Court.
6.      Attorneys’ Fees. In the event of any dispute between the Parties relating to the
        interpretation or implementation of this Agreement, the prevailing party shall be entitled
        to payment of reasonable attorneys’ fees and costs.
7.      Successors and Assigns. This Agreement shall be binding upon the Parties and their
        respective successors and assigns, including, but not limited to, any chapter 7 trustee
        appointed in the Bankruptcy Cases in the event that the Bankruptcy Cases are converted
        to cases under chapter 7 of the Bankruptcy Code.
8.      Authorizations. Each Party represents and warrants to each other Party that it is
        authorized to execute this Agreement, that it has full power and authority to enter into
        this Agreement and effectuate the matters provided hereunder and that this Agreement is
        duly executed and delivered by it, and constitutes its valid, binding agreement in
        accordance with its terms (subject to any requirement of Bankruptcy Court approval) and
        that it has not transferred any claim that is the subject of this Agreement.
9.      Entire Agreement. This Agreement contains the entire agreement among the Parties
        relating to the subject matter hereof and can be amended, waived or otherwise modified
        only by a signed writing executed by each of the Parties.
10.     Modification or Waiver. No modification or waiver of any of the provisions of this
        Agreement shall be valid and enforceable unless such modification or waiver is in writing
        and signed by the Party to be charged and, unless otherwise stated therein, no such
        modification or waiver shall constitute a modification or waiver of any other provision
        hereof (whether or not similar) or constitute a continuing waiver.
11.     Survival. All representations, warranties, covenants, agreements and obligations in this
        Agreement will survive the execution and delivery of, and the consummation of the
        transactions contemplated by, this Agreement.
12.     Counterparts. This Agreement may be executed in multiple counterparts, any of which
        may be transmitted by electronic (e-mail) transmission, and each of which shall be
        deemed an original, but all of which together shall constitute one and the same
        instrument, and it shall constitute sufficient proof of this Agreement to present any copy
        signed by the Parties hereto to be charged.
13.     No Admission of Liability. It is expressly understood and agreed that entry into this
        Agreement does not constitute an admission of liability, fault, wrongdoing, or any fact by
        any of the Parties.

                                                  3
DOCS_LA:322778.2
                                                                                                018
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 21 of 48




                                                                           019
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 22 of 48




                                                                           020
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 23 of 48




                            “EXHIBIT 2”

                                                                           021
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 24 of 48




                                                                           022
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 25 of 48




                                                                           023
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 26 of 48




                                                                           024
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 27 of 48




                            “EXHIBIT 3”

                                                                           025
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 28 of 48




                                                                           026
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 29 of 48




                                                                           027
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 30 of 48




                                                                           028
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 31 of 48




                            “EXHIBIT 4”

                                                                           029
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 32 of 48




                                                                           030
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 33 of 48




                                                                           031
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 34 of 48




                                                                           032
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 35 of 48




                                                                           033
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 36 of 48




                                                                           034
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 37 of 48




                                                                           035
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 38 of 48




                            “EXHIBIT 5”

                                                                           036
Case 2:18-bk-12429-NB             Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                            Desc
                                   Main Document    Page 39 of 48




                         ,JECOND AMENDED AND RESTATED PROMISSORY NOTE


                                                                                                         7
   $800,000.00 USD                      Los Angeles, California                              May 15, 201

            FOR VALUE RECEIVED, 1629 Griffith, LLC, a California limited liability company, agrees
   and promises to pay to the order of Lender or other holder hereof may from time to time designate in
   writing, the principal amount of Eight Hundred Thousand and 00/100 Dollars ($800,000.00) USD and
   to pay Interest on the balance thereof from time to time at the rate described below.

                                                 RECITALS

          A.       On or about June 24, 2015, Lender (as defined In paragraph 1(c) below), loaned to
   Borrower (as defined in paragraph 1(a) below) the amount of Five Hundred Thousand and 00/100 Dollars
   ($500,000,00) USD, which loan was memorialized by a Promissory Note dated June 24, 2015.

            B.     On or about May 22, 2016, Lender loaned to Borrower an additional Two Hundred Fifty
   Thousand and 00/100 Dollars ($250,000.00) USD and Lender agreed to loan said amount to Borrower
   on the terms and conditions set forth in the Amended and Restated Promissory Note dated May 22, 2016.

            C.        Borrower desires to borrow an additional Fifty Thousand and 00/100 Dollars
   ($50,000.00) USD and Lender has agreed to loan said amount to Borrower on the terms and conditions
   set forth in this Second Amended and Restated Promissory Note dated May 15, 2017.


                                                AGREEMENT

           1.      Definitions.

                   (a)      Borrower. The term "Borrower" as used herein shall mean 1629 Griffith LLC,
   a California limited liability company.

                  (b)      Interest Commencement Date. The 'Interest Commencement Date" shall be
   the date upon which the Loan begins to bear' Interest which date shall be the date Lender funds theioan.

                    (c)      Lender. The term "Lender" as used herein shall mean Dartplace Limited, a
   company Incorporated in the United Kingdom whose registration number is 0198165, and shall
   include said Lender and all of said Lender's helrs, successors, and assigns and shall mean the person(s)
   and/or entity(ies) holding the Lender's interest In this Second Amended Note at anytime.

                   (d)     Maturity Date. The term "Maturity Date' shall be June 1,2020.

                   (e)    Original Note. The term "Original Note' as used herein shall mean that certain
   Promissory Note dated June 24, 2015, memorializing the original loan from Lender to Borrower in the
   amount of Five Hundred Thousand and 00/100 Dollars ($500,000.00) USD

                (f)     Amended Note. The term "Amended Note" as used herein shall mean the
   Amended and Restated Promissory Note dated May 22, 2016.

                   (g)    Second Amended Note. The term "Second Amended Note' as used herein
   shall mean this Second Amended and Restated Promissory Note dated May 15, 2017.

          2.      Funds Subject to this Second Amended Note (aka the "Funds"): Lender hereby
  loans to Borrower the amount of Eight Hundred Thousand and 00/100 Dollars ($800,000.00) USD, on




                                                                                                              037
Case 2:18-bk-12429-NB             Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                                  Desc
                                   Main Document    Page 40 of 48




     the terms and conditions set forth In this Second Amended Note, which amount is comprised of Five
     Hundred Thousand and 00/100 Dollars ($500,000.00) USD, as set forth in the Original Note plus an
     additional Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) USD, as set forth in the
     Amended Note plus an additional Fifty Thousand and 00/100 Dollars ($50,000.00) USD as set forth in
     this Second Amended Note.

             3.       Interest Rate. Eight percent (8%) perannum

             4.      Payments.

                     (a)    The first payment on the Original Note was made on December 1, 2015, receipt
     of which Is acknowledged by Lender.

                      (b)     A payment was made on or about June 1, 2016, in the amount of Twenty
     Thousand Four Hundred Ninety Three and 15/100 ($20,493.15) where Borrower paid to Lender all
     accrued interest on the original Five Hundred Thousand and 00/100 Dollars ($500,000.00) USD between
     December 1, 2015 and May 30, 2016 plus the Interest on the additional Two Hundred Fifty Thousand
     and 00/100 Dollars ($250,000.00) commencing as of the date of the funding of said amount through May
     30, 2016, receipt of which Is acknowledged by Lender.

                     (c)      An interest only payment on the current unpaid principal balance of Seven
     Hundred and Fifty Thousand 00/100 Dollars ($750,000,00) was made on or around December 1, 2016
     in the amount of Thirty-Three Thousand 00/100 Dollars ($33,000.00), receipt of which is acknowledged
     by Lender.

                     (d)     On July 1, 2017, Borrower shall make a unique one-time payment of Thirty-Five
    Thousand Five Hundred and 00/100 Dollars ($35,500.00) to Lender. This Payment includes seven
    months of interest on the Seven Hundred and Fifty Thousand and 00/100 Dollar ($750,000.00) Amended
    Note plus a payment of Five Hundred and 00/100 Dollars ($500.00) for one month of Interest on the Fifty
    Thousand and 00/100 Dollars ($50,000.00) Included in this Second Amended Note. Thereafter on
    January 1, 2018, an interest only payment of Thirty-Two Thousand and 00/100 Dollars ($32,000.00) on
    the entire loan amount of Eight Hundred Thousand and 00/100 Dollars ($800,000.00) shall be due. Then,
    borrower shall make Interest only payments on the then current unpaid principle balance due hereunder
    on January 1 and July 1 of each subsequent calendar year as agreed. On the Maturity Date (which is
    June 1, 2020), Borrower shall pay all principal, accrued interest and any other charges or amount due
    under this Second Amended Note,

            5.       Covenants. Borrower covenants and agrees that:

                     (a)      The debt memorialized by this Second Amended Note shall be the senior debt
    of Borrower;
    and

                     (b)      Any subsequent debt incurred by Borrower shall be junior to this Second
    Amended Note;
    and

                       (c)      Borrower shall not terminate, surrender, assign or otherwise dispossess Itself of
    its interest in that certain lease dated March 1, 2012 by and between Presbytery of Pacific, as Lessor,
    and Borrower, as Lessee, regarding the real property common referred to as 1629 Griffith Park BI. &
    1604 Edgecliffe Drive, Los Angeles, California 90026 (the "Property").

            6.       Conversion of this Second Amended Note to an Interest in the Project. Borrower Is
    In the process of preparing a plan for the redevelopment of the Property (the "Project"). Borrower
    anticipates that Borrower or Borrower's affiliate will be preparing a private placement memorandum or



                                                         2




                                                                                                                    038
Case 2:18-bk-12429-NB              Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                                  Desc
                                    Main Document    Page 41 of 48




   other similar offering materials (the "PPM") and will be offering select Investors the opportunity to Invest
   in the Project. Lender shall have the right, at Lender's option, to convert the Funds, as reflected in this
   Second Amended Note (aka the "Loan") to an Investment In the Project on the terms and conditions set
   forth in the PPM. Such Investment shall be in the amount of 125% of the amount due and owing on this
   Second Amended Note at the time of Lender's election to convert the Loan to investment In the Project.
   The provisions of this paragraph 6 shall not obligate or require Borrower to prepare a PPM or accept
   investors for the Project. Lender's conversion rights, as provided for In this paragraph 6, may be
   exercised in Lender's sole and absolute discretion and Lender shall not have not an obligation to convert
   the amount due under this Second Amended Note to an investment in the Property. Lender shall not
   have the conversion rights set forth In this paragraph 6 if Borrower secures a single investor or an Investor
   group who will be Investing In the Project or pursues an altemate financing strategy such that Borrower
   and/or Borrower's affiliate shall not be raising capital from outside investors utilizing a traditional private
   party offering or other similar Investment strategy which Involves securing funds from a group of outside
   Investors. In the event Lender elects to convert this Second Amended Note to an investment in the
   Project, Lender shall be required to Inform Borrower of such election prior to the date that the Investment
   period under the PPM closes.

          7.      Place of Payment. Each payment required hereunder shall be made by wire-transfer
   payable to Lender and sent pursuant to separate instructions to be provided by Lender to Borrower, as
   Lender may designate from time to time.

         8.        Application of Payments. Payment of monthly Installments shall be applied first, to the
   payment of the Interest then accrued and due and then to principal.

           9.      Prepayment. Borrower can prepay this Second Amended Note or any portion of the
   principal due and owing at any time, without penalty.

            10.     Legal Tender. All sums due under this Second Amended Note are payable at the place
   or places as above stated In legal tender of the United States of America current on the dates such sums
   or payments are respectively due. Any remittances by check or draft shall be credited on the date of
   receipt subject to the condition that such check or draft may be handled for collection In accordance with
   the practice of the collecting bank or banks and any receipt issued therefor shall be void unless the
   amount due Is actually received by the Lender or other holder hereof.

           11.      Waiver. Borrower hereby waives diligence, demand, presentment for payment, and
   notice of whatever kind or nature. Without discharging or in any way affecting the liability of the
   undersigned, the undersigned hereby consents to any and all extensions of this Second Amended Note
   as Lender may in its sole discretion grant from time to time. If more than one person or entity is executing
   this Second Amended Note then all of the obligations herein contained shall be considered the joint and
   several obligations of each of the undersigned.

            12.      Forebearance Not a Waiver. If Lender should delay in exercising any of its rights under
   this Second Amended Note or should fail to exercise any of its rights under this Second Amended Note,
   said delay or failure to act shall not constitute a waiver by Lender of any of its rights or a waiver of any
   breach, default or failure or any condition under this Second Amended Note. There shall be no waiver
   by Lender of any of Its rights under this Second Amended Note or a waiver for any breach, default or
   failure or any condition under this Second Amended Note unless such waiver Is expressly set forth In a
   writing signed by Lender.

            13.      Attorneys' Fees. In the event that this Second Amended Note is placed In the hands of
   an attorney at law for collection after maturity or upon default or in the event that proceedings at law or
   In equity are Instituted In connection herewith, or In the event that this Second Amended Note is placed
   In the hands of an attomey at law to enforce any of the rights or the agreements contained herein,
   Borrower shall pay all costs of collecting or attempting to collect this Second Amended Note or protecting
   or enforcing such rights, Including, without limitation, reasonable attorneys' fees.



                                                        3




                                                                                                                     039
Case 2:18-bk-12429-NB             Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                                  Desc
                                   Main Document    Page 42 of 48
                                                                                                                           N




              14.     Legal Limits. This Second Amended Note is subject to the limitation that In no event
     shall Interest or any other amount paid or agreed to be paid to Lender for the use, forbearance or
     detention of money to be advanced hereunder or pursuant to this Second Amended Note exceed the
     highest lawful rate permissible under applicable usury laws. If fulfillment of any provision hereof shall be
     deemed by a court of competent and final jurisdiction to violate any applicable usury restrictions then
     ipso facto, the obligation to be fulfilled shall be reduced to the limit of such validity, and any amount
     received in excess of such limit shall be applied to reduce the unpaid principal balance hereof and not to
     the payment of Interest.

             15.     Default. If Borrower shall fall to make any regular installment payment of Interest within
     ten (10) days of the date such payment is due and payable, a late charge by way of damages shall be
     immediately due and payable. The late charge shall not be applicable to the principal portion of the final
     payment due hereunder. Borrower recognizes that default by Borrower in making the payments herein
     agreed to be paid when due will result in Lender or other holder hereof Incurring additional expense In
     servicing the loan, In loss to Lender or other holder hereof of the use of the money due and In frustration
     to the Lender or other holder hereof In meeting Its loan commitments. Borrower agrees that, If for any
     reason Borrower falls to pay the amounts due under this Second Amended Note when due, Lender or
     other holder hereof shall be entitled to damages for the detriment caused thereby, but that It is extremely
     difficult and Impractical to ascertain the extent of such damages. Borrower therefore agrees that a sum
     equal to ten cents ($.10) for each one dollar ($1.00) of each payment more than ten (10) days in arrears
     is a reasonable estimate of said damages to Lender or other holder hereof which sum Borrower agrees
     to pay on demand.

              16,      Acceleration. If default be made In the payment of any part of any of the several
     installments of this Second Amended Note when due then, after the giving of ten (10) days prior
     written notice from Lender to Borrower, Lender may at any time thereafter during the continuance of any
     such default deem the entire unpaid principal balance of this Second Amended Note together with any
     interest accrued thereon immediately due and payable without further notice of such election and without
     demand or presentment, become Immediately due and payable at the place of payment aforesaid and
     the principal balance together with any Interest accrued thereon, so accelerated and declared due as
     aforesaid, shall thereafter bear simple Interest at the Interest Rate until paid.

            17.  REFEREE. ALL DISPUTES ARISING OUT OF OR PERTAINING TO THIS LOAN
     SHALL BE HEARD AND DETERMINED BY A REFEREE PURSUANT TO CALIFORNIA CODE OF
     CIVIL PROCEDURE SECTION 638 ET SEQ. IN EFFECT AS OF THE DATE HEREOF. THE VENUE
     OF ANY PROCEEDING HEREUNDER SHALL BE IN LOS ANGELES COUNTY, CALIFORNIA
     (UNLESS CHANGED BY STIPULATION OF THE PARTIES).

                 (A)   THE PARTY SEEKING TO RESOLVE THE DISPUTE SHALL SERVE A
    COMPLAINT ON THE OTHER PARTY IN THE MANNER PRESCRIBED BY LAW AND ON COUNSEL
    PURSUANT TO THE NOTICE PROVISIONS HEREUNDER. WITHIN TEN (10) DAYS AFTER THE
    SERVICE OF THE COMPLAINT OR STATEMENT OF THE COMPLAINT OR STATEMENT OF CLAIM,
    THE PARTY SEEKING RELIEF SHALL MAKE A WRITTEN REQUEST FOR THE SPECIFIC
    DESIGNATION OF A REFEREE TO TRY THE DISPUTE. THEREAFTER THE PARTIES SHALL USE
    THEIR BEST EFFORTS TO AGREE UPON THE SELECTION OF A REFEREE. IF THE PARTIES ARE
    UNABLE TO AGREE UPON A REFEREE WITHIN TEN (10) DAYS AFTER A WRITTEN REQUEST TO
    DO SO BY ANY PARTY, THEN ANY PARTY MAY PETITION THE PRESIDING JUDGE OF THE LOS
    ANGELES COUNTY SUPERIOR COURT TO APPOINT A REFEREE. THE PRESIDING JUDGE SHALL
    HAVE THE POWER TO ASSIGN SAID REQUEST TO SUCH JUDGE OF THE SUPERIOR COURT AS
    THE PRESIDING JUDGE DEEMS APPROPRIATE. FOR THE GUIDANCE OF THE JUDGE MAKING
    THE APPOINTMENT OF SAID REFEREE, THE PARTIES AGREE THAT THE PERSON SO
    APPOINTED SHALL BE A RETIRED JUDGE.

               (B)     THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE,
    SECTIONS 640, 641, 642, 643, 644, 645 AND 645.1, SHALL BE APPLICABLE TO DISPUTE



                                                         4
                                                                                                   0~~
                                                                                                                    040
Case 2:18-bk-12429-NB             Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                                Desc
                                   Main Document    Page 43 of 48




   RESOLUTION BY A REFEREE HEREUNDER. IN AN EFFORT TO CLARIFY AND AMPLIFY THE
   PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 644 AND 645, THE
   PARTIES AGREE THAT THE REFEREE SHALL DECIDE THE DISPUTE SUBMITTED BY THE
   PARTIES FOR DECISION IN THE SAME MANNER AS REQUIRED FOR A TRIAL BY COURT AS SET
   FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 631.8 AND 632, AND
   CALIFORNIA RULES OF COURT, RULE 232. THE REFEREE SHALL TRY AND DECIDE THE
   DISPUTE ACCORDING TO AND BASED ON ALL OF THE SUBSTANTIVE AND PROCEDURAL
   STATUTORY AND DECISIONAL LAW OF THE STATE OF CALIFORNIA, UNLESS THE PARTIES
   STIPULATE TO THE CONTRARY. WHEN THE REFEREE HAS DECIDED THE DISPUTE, THE
   REFEREE SHALL ALSO CAUSE THE PREPARATION OF A JUDGMENT BASED ON SAID DECISION.
   THE JUDGMENT TO BE ENTERED BY THE SUPERIOR COURT, BASED UPON THE DECISION OF
   THE REFEREE, SHALL BE APPEALABLE IN THE SAME MANNER AS IF THE JUDGE SIGNING THE
   JUDGMENT HAD TRIED THE CASE.

                 (C)    THE PARTIES SHALL DILIGENTLY COOPERATE WITH ONE ANOTHER
   AND THE PERSONS(S) APPOINTED TO RESOLVE THE DISPUTE, AND SHALL PERFORM SUCH
   ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND EXPEDITIOUS RESOLUTION OF THE
   DISPUTE. IF EITHER PARTY REFUSES TO DILIGENTLY COOPERATE, AND THE OTHER PARTY,
   AFTER FIRST GIVING NOTICE OF ITS INTENT TO RELY ON THE PROVISIONS OF THIS SECTION
   15.17, INCURS ADDITIONAL EXPENSES OR ATTORNEYS' FEES SOLELY AS A RESULT OF SUCH
   FAILURE TO DILIGENTLY COOPERATE, THE REFEREE MAY AWARD SUCH ADDITIONAL
   EXPENSES AND ATTORNEYS' FEES TO THE PARTY GIVING SUCH NOTICE, EVEN IF SUCH
   PARTY IS NOT THE PREVAILING PARTY IN THE DISPUTE.

   THE COST OF THE PROCEEDING SHALL INITIALLY BE BORNE EQUALLY BY THE PARTIES TO
   THE DISPUTE, BUT THE PREVAILING PARTY IN SUCH PROCEEDINGS SHALL BE ENTITLED
   TO RECOVER, IN ADDITION TO REASONABLE ATTORNEYS' FEES AND ALL OTHER COSTS, ITS
   CONTRIBUTION FOR THE REASONABLE COST OF THE REFEREE AS AN ITEM OF
   RECOVERABLE COSTS. IF EITHER PARTY REFUSES TO PAY ITS SHARE OF THE COSTS OF THE
   PROCEEDING, AT THE TIME(S) REQUIRED, THE OTHER PARTY MAY DO SO, IN WHICH EVENT
   THAT PARTY WILL BE ENTITLED TO RECOVER (OR OFFSET) THE AMOUNT ADVANCED, WITH
   INTEREST, EVEN IF THAT PARTY IS NOT THE PREVAILING PARTY. THE REFEREE SHALL
   INCLUDE SUCH COSTS IN HIS JUDGMENT OR AWARD.

                      (D) The following matters are excluded from Reference Proceedings hereunder: (i) Any
   matter which Is within the jurisdiction of a probate, small claims, or bankruptcy court; and (Ii) An action
   for bodily injury or wrongful death, or for latent or patent defects to which Code of Civil Procedure §337.1
   or
   §337.15 applies. The filing of a court action to (w) enforce the provisions of this paragraph 17, regarding
   submission of disputes to a reference, (x) to enable the recording of a notice of pending action, (y) for
   order of attachment, receivership, Injunction, or (z) other provisional remedies, shall not constitute a
   violation of these provisions of this Second Amended Note.

                                               /`K!Z J
                                                     initials

          18.   WAIVER OF JURY. WITH RESPECT TO ANY DISPUTE ARISING UNDER OR IN
   CONNECTION WITH THIS SECOND AMENDED NOTE, AND TO THE EXTENT PERMISSIBLE AT
   LAW, EACH PARTY TO THIS SECOND AMENDED NOTE HEREBY IRREVOCABLY WAIVES ALL
   RIGHTS IT MAY HAVE TO DEMAND A JURY TRIAL. THIS WAIVER IS KNOWINGLY,
   INTENTIONALLY, AND VOLUNTARILY MADE BY THE PARTIES AND EACH PARTY
   ACKNOWLEDGES THAT NONE OF THE OTHER MEMBER NOR ANY PERSON ACTING ON BEHALF
   OF THE OTHER PARTY HAS MADE ANY REPRESENTATION OF FACT TO INDUCE THIS WAIVER
   OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. THE PARTIES EACH
   FURTHER ACKNOWLEDGE THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE



                                                       5




                                                                                                                  041
Case 2:18-bk-12429-NB              Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                                      Desc
                                    Main Document    Page 44 of 48

                                                                                                                                N




     OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS SECOND AMENDED NOTE AND
     IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN
     FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
     COUNSEL. THE PARTIES EACH FURTHER ACKNOWLEDGE THAT THEY HAVE READ AND
     UNDERSTAND THE MEANING AND RAM I;TIONS OF THIS WAIVER PROVISION.


                                                          Initials

              19.     Choice of Law. This Second Amended Note shall be governed by the laws of the State
     of California, except to the extent that Federal laws may preempt the laws of the State ofCalifornia.

              20.     Modification. This Second Amended Note may be altered, amended, or repealed only
     by a writing signed by all of the Members.

              21.      Entire Agreement. This Second Amended Note contains the entire agreement between
     the parties with respect to the subject matter hereof and supersedes all prior understandings with respect
     thereto. This Second Amended Note may not be modified, changed, supplemented or terminated, nor
     may any obligations or rights hereunder be waived, except by written instrument signed by the party to
     be charged or by Its agent duly authorized in writing or as otherwise expressly permitted herein. Other
     than as expressly set forth in this Second Amended Note, the parties do not Intend to confer any benefit
     hereunder on any person, firm or corporation other than the parties hereto.

               22.      Severabllity. If any provision of this Second Amended Note is determined by any court
     of competent jurisdiction or arbitrator to be invalid, Illegal, or unenforceable to any extent, that provision
     shall, if possible, be construed as though more narrowly drawn, if a narrower construction would avoid
     such invalidity, illegality, or unenforceability or, If that is not possible, such provision shall, to the extent
     of such invalidity, illegality, or unenforceability, be severed, and the remaining provisions of this
     Second Amended Note shall remain in effect.

             23.     Extinguishment of the Original Note. Upon the funding of the additional Two Hundred
     Fifty Thousand Dollars ($250,000.00) USD, as provided for in this Second Amended Note, and the
     execution of this Second Amended Note, the Original Note shall be of no force or effect, it being the
     intent and desire of the Borrower and Lender that this Second Amended Note shall supersede and
     replace the Original Note, In all aspects.

     BORROWER:

     1629 Griffith, LLC a California limited Ilablll


    Dated:   5 r l% II - --                      By:



    LENDER:

    Dartplace Limited



    Dated:   S q 17                             By:     W ,
                                                       Michael W son


    (Remainder of Page Intentionally Blank)


                                                           6




                                                                                                                     042
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 45 of 48




                            “EXHIBIT 6”

                                                                           043
Case 2:18-bk-12429-NB   Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26   Desc
                         Main Document    Page 46 of 48




                                                                           044
        Case 2:18-bk-12429-NB                     Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                                      Desc
                                                   Main Document    Page 47 of 48



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 N. Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER APPROVING
COMPROMISE OF CONTROVERSY (FRBP RULE 9019); POINTS AND AUTHORITIES AND DECLARATION OF
DANA HOLLISTER will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
6/21/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On _______, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                   , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 6/21/19                       Diana Chau                                                       /s/ Diana Chau
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                      045
        Case 2:18-bk-12429-NB                     Doc 876 Filed 06/21/19 Entered 06/21/19 14:10:26                                      Desc
                                                   Main Document    Page 48 of 48



ECF Service List:

       William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
       David I Brownstein david@brownsteinfirm.com
       Leonardo Drubach leo@9000LAW.COM
       Merak E Eskigian meskigian@gmlawplc.net,
        mgoshgarian@gmlawplc.net,mnewman@gmlawplc.net,zanderson@gmlawplc.net
       Dane W Exnowski dane.exnowski@mcalla.com, bk.ca@mcalla.com
       Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
       Sandford L. Frey sfrey@leechtishman.com, lmoya@leechtishman.com;dmulvaney@leechtishman.com
       Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
       Scott F Gautier sgautier@robinskaplan.com
       Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
       Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        ppenn@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com;ppenn@ecf.inforuptcy.com
       Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
       Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
       Harris M Madnick hmmadnick@kramarmadnick.com
       Robert Mockler rmockler@mckoolsmithhennigan.com, robert-mockler-
        0364@ecf.pacerpro.com,awallace@mckoolsmithhennigan.com,lmorrin@mckoolsmithhennigan.com,khom@mcko
        olsmithhennigan.com,sbyrd@mckoolsmithhennigan.com
       Randall P Mroczynski randym@cookseylaw.com
       David L. Neale dln@lnbyb.com
       Matthew D Pham mpham@afrct.com, msinclair@afrct.com;afrctecf@afrct.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Kelly M Raftery bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
       Dean G Rallis drallis@afrct.com,
        msinclair@afrct.com;AFRCTECF@afrct.com;mpham@afrct.com;drallis@ecf.courtdrive.com
       Ashish R Rawat ashish.rawat@americaninfosource.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;malissamurguia@tilemlaw.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.in
        foruptcy.com;MalissaMurguia@ecf.inforuptcy.com;DianaChau@tilemlaw.com
       Alan G Tippie atippie@sulmeyerlaw.com,
        atippie@ecf.courtdrive.com;dperez@ecf.courtdrive.com;dperez@sulmeyerlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
       Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
       Steven Werth swerth@sulmeyerlaw.com,
        asokolowski@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;asokolowski@ecf.inforuptcy.com;swerth@ecf.in
        foruptcy.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                      046
